I think the judgment should be affirmed on the rule that the general finding of the trial court for plaintiff, upon waiver of jury trial, has the effect of a general jury verdict for *Page 251 
plaintiff and should not be disturbed on appeal if supported by competent evidence.
The defendant in his answer admitted the execution of the note and alleged as his affirmative defense that the contract was illegal; that the marble machines involved were gambling devices; and that plaintiff knew they were to be operated as gambling devices. All this was denied by plaintiff's reply. Controlling issues of fact were thus presented. A jury trial was waived. There were only two witnesses, the plaintiff and the defendant. The plaintiff testified in support of his petition and in direct dispute of the allegations of the answer. The defendant testified in support of his answer and in several instances in direct contradiction of plaintiff's testimony.
Upon this conflicting evidence the issues generally were found in plaintiff's favor, and in such case this court on appeal should not reverse the judgment and accept defendant's evidence as presenting the facts in the case. It may be that the defendant's position was in fact the true one, but as an appellate court we are not justified in so concluding, in view of the direct conflicts in the evidence and in view of the trial court's determination thereon.